Fourth Court of Appeals
                               San Antonio, Texas
                                      May 26, 2015

                                  No. 04-14-00752-CV

                         HUMANA INSURANCE COMPANY,
                                   Appellant

                                           v.

                                  Dolores MUELLER,
                                        Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                                 Trial Court No. 376765
                          Honorable Tina Torres, Judge Presiding


                                     ORDER

       The appellee’s partially unopposed motion for extension of time to file motion for
rehearing is GRANTED IN PART. Time is extended to June 2, 2015.



                                                _________________________________
                                                Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court